UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   12/11/2019
---------------------------------------------------------------X
LINARES BARAJAS, et al.,                                       :
                                                               :      19 Civ. 01643 (RWL)
                                    Plaintiffs,                :
                                                               :         ORDER
                  - against -                                  :   APPROVING SETTLEMENT
                                                               :
THAI TASTE, INC., et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint

letter request that the Court approve their settlement agreement, a fully executed copy of

which was submitted on November 25, 2019. (Dkt. 30.) A federal court is obligated to

determine whether settlement of an FLSA case under the court’s consideration is fair and

reasonable and the subject of an arms-length negotiation, not an employer’s

overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court has carefully reviewed the Settlement Agreement as well as the parties’

letter. The Court has taken into account, without limitation, prior proceedings in this

action; the attendant risks, burdens, and costs associated with continuing the action; the

range of possible recovery; whether the Settlement Agreement is the product of arm’s

length bargaining between experienced counsel or parties; the amount of attorney’s fees;

and the possibility of fraud or collusion.                Among other attributes of the Settlement

Agreement, there are no confidentiality restrictions; the non-disparagement provision is

mutual and contains appropriate exceptions; the release is narrowly tailored to wage and
hour claims; and the attorneys’ fees are within a fair, reasonable and acceptable range.

Considering all the circumstances, the Court finds that the Settlement Agreement is fair

and reasonable and hereby approved.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       December 11, 2019
             New York, New York

Copies transmitted to all counsel of record.
